                                                           Case 2:18-cv-01216-GMN-PAL Document 69 Filed 01/10/19 Page 1 of 3



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                     UNITED STATES DISTRICT COURT
                                                       8
                                                                                                 DISTRICT OF NEVADA
                                                       9
                                                           ANTHONY DESMOND FLORIAN, an                     ) Case No. 2:18-cv-01216-GMN-PAL
                                                      10   individual; THO NGUYEN, an individual,          )
                                                                                                           ) MOTION TO REMOVE ATTORNEY
                                                                                                           )
                                                      11                                 Plaintiff,        ) FROM ELECTRONIC SERVICE LIST
                                                                                                           )
                                                      12                                                   )
                                                           vs.
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                           )
Snell & Wilmer




                                                      13                                                   )
                    Las Vegas, Nevada 89169




                                                           CHEX SYSTEMS, INC., a foreign corporation; )
                         LAW OFFICES

                          702.784.5200




                                                      14   EQUIFAX INFORMATION SERVICES LLC; a )
                               L.L.P.




                                                           foreign limited-liability company; EXPERIAN )
                                                      15   INFORMATION SOLUTIONS, INC., a foreign )
                                                                                                           )
                                                           corporation; TRANS UNION LLC, a foreign         )
                                                      16
                                                           limited-liability company; AFFIRM, INC., a      )
                                                      17   foreign corporation; BANK OF AMERICA, N.A., )
                                                           a national banking association; BARCLAYS        )
                                                      18   BANK DELAWARE, a foreign corporation;           )
                                                                                                           )
                                                           CAPITAL ONE BANK (USA), N.A., a national )
                                                      19   banking association; CITIBANK, N.A., a national )
                                                           banking association; DEPARTMENT STORES )
                                                      20                                                   )
                                                           NATIONAL BANK, a national banking
                                                           association; INTOUCH CREDIT UNION, a            )
                                                      21                                                   )
                                                           foreign non-profit corporation; SYNCHRONY )
                                                      22   BANK, a foreign corporation; U.S. BANK, N.A., )
                                                           a national banking association,                 )
                                                      23                                                   )
                                                                                                           )
                                                      24                                 Defendants.       )

                                                      25          SNELL & WILMER L.L.P. hereby requests that it and all of its listed attorneys be

                                                      26   removed from the CM/ECF service list for this matter because Equifax Information Services,

                                                      27   LLC has been dismissed since October 30, 2018.

                                                      28          SNELL & WILMER L.L.P. specifically requests removal of the following attorneys from
                                                           Case 2:18-cv-01216-GMN-PAL Document 69 Filed 01/10/19 Page 2 of 3



                                                       1   the service list: Bradley T. Austin, Esq.
                                                       2          Respectfully submitted, this 10th day of January, 2019.
                                                       3                                                    SNELL & WILMER LLP
                                                       4
                                                                                                       By: /s/ Bradley Austin
                                                       5                                                   Bradley T. Austin
                                                                                                           Nevada Bar No. 13064
                                                       6
                                                                                                           3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                   Las Vegas, NV 89169
                                                                                                           Email: baustin@swlaw.com
                                                       8                                                   Attorneys for Defendant
                                                                                                           Equifax Information Services LLC
                                                       9

                                                      10

                                                      11    IT IS SO ORDERED this 16th day
                                                      12    of January, 2019.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            ___________________________
                         LAW OFFICES

                          702.784.5200




                                                      14    Peggy A. Leen
                               L.L.P.




                                                      15    United States Magistrate Judge

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -2-
                                                           Case 2:18-cv-01216-GMN-PAL Document 69 Filed 01/10/19 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2            I hereby certify that a true and exact copy of the foregoing has been served this 10th day of
                                                       3   January, 2019, via CM/ECF:
                                                       4   Kevin L. Hernandez, Esq.
                                                       5   LAW OFFICE OF KEVIN L. HERNANDEZ
                                                           2510 Wigwam Parkway, Suite 206
                                                       6   Henderson, NV 89074

                                                       7

                                                       8                                                  By: /s/ Lyndsey Luxford                       ____
                                                       9                                                      An employee of Snell & Wilmer LLP

                                                      10

                                                      11   4834-1722-0485


                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
